Citation Nr: 0531847	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  05-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for 
hypercholesterolemia, claimed as cholesterol condition.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for low back and side 
disability.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for nerve disability, 
claimed as a nervous condition of the eyes.




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to March 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Chicago, Illinois VA Regional Office 
(RO).  Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2005), the Board has advanced the case 
on the docket.

Regardless of the RO's actions, the question of whether new 
and material evidence has been received to reopen the claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Hence, the claim 
seeking service connection for hypertension has been 
characterized as a claim to reopen.  

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  Unfortunately, the tape of the 
hearing was either inaudible or destroyed, and thus a 
transcription could not be made.  In an August 2005 letter 
from the Board, the veteran was notified that a transcription 
of the July 2005 hearing could not be made, and was offered 
the opportunity to appear for another hearing.  He did not 
respond to this letter; therefore, the Board will consider 
the case on the evidence of record.  





FINDINGS OF FACT

1.  An unappealed March 1965 rating decision denied the 
veteran's claim seeking service connection for hypertension.

2.  Evidence received since the March 1965 rating decision is 
either cumulative to, or redundant of, the evidence 
previously of record.

3.  The veteran has no disability associated with high 
cholesterol levels.

4.  Any current bilateral leg disability is not shown to be 
related to the veteran's service. 

5.  Any current low back and side disability is not shown to 
be related to the veteran's service.

6.  Any current glaucoma is not shown to be related to the 
veteran's service.

7.  The veteran is not shown to have a nerve disability of 
the eyes.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and 
claim to establish service connection for hypertension may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.1 (2005).

3.  Service connection for bilateral leg disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

4.  Service connection for low back and side disability is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Service connection for glaucoma is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

6.  Service connection for a nerve disability of the eyes is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that through a May 2003 letter, prior to 
the RO's initial adjudication of the veteran's claims, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims for service connection, 
the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  A 
January 2005 statement of the case provided a full outline of 
the regulation implementing the VCAA, including (at p. 3) 
that the veteran should submit any evidence in his possession 
pertinent to his claim.  He has had ample opportunity to 
respond or supplement the record.  

The issues on appeal were reviewed de novo subsequent to the 
notice letter (see January 2005 Statement of the Case); the 
veteran is not prejudiced by the fact that the RO accorded a 
broader scope of review than was warranted for the 
hypertension issue.  Furthermore, the veteran was advised at 
a pre-hearing conference prior to a July 2005 Travel Board 
hearing that new and material evidence was required to reopen 
the claim for service connection for hypertension.  
Thereafter, he requested that the record be held open in 
abeyance for 120 days for additional evidence to be 
submitted.  No additional evidence has been received.

The veteran has not identified any pertinent evidence that 
remains outstanding.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

By an unappealed rating decision in March 1965, the RO denied 
the veteran's claim for service connection for hypertension.  
Evidence considered at that time included the veteran's 
service medical records, which are negative for complaints or 
findings related to hypertension, and a VA hospitalization 
report dated from January 1965 to February 1965, which notes 
post-service findings of hypertension. 

Based on a review of the evidence, the RO concluded that 
service connection was not warranted for hypertension, as the 
recently diagnosed disability was too remote from service to 
be related thereto.  The veteran was notified of this 
decision and of his appellate rights in March 1965; he did 
not appeal the decision.

The current claim to reopen was received in April 2003.  The 
evidence received since the March 1965 rating decision 
includes private treatment records dated from 1997 to 2002, 
VA treatment records dated from 1982 to 2003, and a VA 
examination report dated in August 2003.

With regard to the private and VA medical records, many of 
these records pertain to disabilities not herein at issue.  
The other records note the veteran's ongoing, post-service 
treatment for hypertension.  The treatment reports do not 
tend to demonstrate the onset or aggravation of hypertension 
in service, or within one year thereafter, and, to the extent 
that they may be pertinent, are cumulative in nature.  As 
these records are not material to the claim at hand, 
demonstrating only that the veteran had postservice problems, 
they do not afford a basis upon which the claim may be 
reopened.  New and material evidence has not been received, 
and the claim seeking service connection for hypertension may 
not be reopened.

III.  Service Connection 

As previously noted, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Hypercholesterolemia

The veteran's service medical records are negative for 
complaints or findings related to high cholesterol.  
Postservice medical evidence, including VA treatment records 
dated in July 1993, October 1993 and October 1994, reflects 
that the veteran's cholesterol levels were high.  Lovastatin 
was prescribed in February 1998.  During an August 2003 VA 
examination, the veteran reported that he was taking 
Lovastatin for high cholesterol; however, upon examination, 
laboratory testing revealed no hypercholesterolemia. 

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  An elevated cholesterol level represents only a 
laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  For these reasons, 
the claim for service connection for hypercholesterolemia, 
claimed as cholesterol condition, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Nerve Disability of the Eyes, Bilateral Leg Disability, Low 
Back and Side Disability, and Glaucoma

Service medical records note that the veteran was involved in 
a jeep accident in January 1945.  He sustained a mild 
laceration to his forehead above his left eye and complained 
that his eyes burned if he did not wear dark glasses.  
Neurological examination in March 1946 was negative.  Eye 
examination in February 1946 was negative.  Service medical 
records are negative for findings related to bilateral leg, 
low back, or side disabilities.

Postservice medical evidence reflects that from 1997 to 2002 
the veteran was seen by a private physician for various eye 
complaints, and that he had glaucoma diagnosed in 1991.  VA 
outpatient treatment records from 1982 to 2003 note that the 
veteran was seen for various complaints, including glaucoma, 
low back pain and leg pain.  On August 2003 VA examination, 
the veteran stated that he had been having back pain for 10 
years, and right leg pain with radiation to the right side 
for three or four years.  He also complained of glaucoma.  
The diagnoses included glaucoma and lumbosacral spine sprain 
with pain in the buttock, sides and legs.
Regarding the veteran's claim seeking service connection for 
a nerve disability of the eyes, his service medical records 
do not show that such a disability was manifested during his 
military service.  Moreover, there is no post service medical 
evidence of a nerve disability of the eyes, and no evidence 
of such disorder was found on a VA eye examination in August 
2003.  In the absence of current nerve disability of the eyes 
related to the veteran's military service, the Board finds 
that service connection for such disability is not warranted.

Furthermore, after reviewing the evidence of record, the 
Board finds that service connection is also not warranted for 
bilateral leg disability, low back and side disability, or 
glaucoma.  As was previously noted, the veteran's service 
medical records are negative for findings of these 
disabilities.  There is no postservice medical evidence of 
glaucoma until 1991. The veteran has stated that he did not 
begin to experience low back pain until 1993, and did not 
begin to experience leg pain until approximately 1999.  
Furthermore, bilateral leg disability, low back and side 
disability, and glaucoma have never been linked to the 
veteran's military service by any medical evidence.  

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine does not apply.








ORDER

The appeal seeking to reopen a claim of service connection 
for hypertension is denied.  

Service connection for hypercholesterolemia is denied.

Service connection for bilateral leg disability is denied.

Service connection for low back and side disability is 
denied.

Service connection for glaucoma is denied.

Service connection for nerve disability, claimed as nervous 
condition of the eyes, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


